Citation Nr: 1410049	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-36 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder.

3.  Entitlement to a rating in excess of 20 percent for residuals of fracture right fibula/ankle.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1981.
 
This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions from the RO in Atlanta, Georgia.  In an August 2009 rating decision, the RO granted a 20 percent disability rating for the Veteran's right fibula/ankle.  In a June 2011 rating decision, the RO denied reopening the Veteran's claims for left knee strain and right knee degenerative joint disease.

In August 2013, the Veteran's representative submitted Veteran submitted additional evidence (VA medical records) and argument in support of the claims on appeal.  This evidence was accompanied without a waiver of initial RO consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2012).  However, in the present case, the Board is reopening the Veteran's claims.  As such, the Veteran is not prejudiced by the Board's review of this evidence.

In December 2013, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, during the December 2013 Board hearing the Veteran reported that he was unable to work due to his ankle.  In May 2009, the Veteran also reported to his VA physician that he was unable to perform construction work due to his ankle injury and pain.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's ratings claim, it has been listed on the first page of this decision.  

The Board further notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals that additional documents pertinent to the present appeal, other than the Veteran's hearing testimony transcript, is not associated with the file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for service connection for right and left knee disorders, an increased rating for residuals of fracture right fibula/ankle and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of a May 2008 rating decision, the RO denied service connection for right and left knee conditions, finding that the evidence did not show a current diagnosis of a left knee condition or degenerative arthritis of the right knee and that a disorder was not begun in service, caused by some event or experience in service, manifested to a compensable degree within one year of release from service, or attributable to the service connected ankle condition.
 
2.  The evidence associated with the claims file since the May 2008 final denial relates to an unestablished fact necessary to substantiate both the right and left knee disorder claims.  


CONCLUSIONS OF LAW

1.  The May 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
2.  Evidence received since the May 2008 rating decision is new and material; the claims of entitlement to service connection for a right knee disorder and left knee disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims for service connection for right and left knee disorders.  In view of the Board's decision to reopen the Veteran's claims, a discussion of VA's duties to notify and assist in regards to those claims is unnecessary.

New and Material Evidence Claims

The Veteran contends that he developed a right knee disorder and a left knee disorder secondary to his service connected residuals of fracture right fibula/ankle.  

An in-service December 1981 physical profile board proceedings record documents that the Veteran had post-traumatic arthritis of the right ankle (inflammation of ankle resulting from fracture and dislocation).  A post-service March 1982 line of duty and misconduct status report shows that the Veteran's fall while running during active duty training was in the line of duty, and he had a diagnosis of fibular fracture with an ankle dislocation.  

Subsequent medical records generally document treatment and VA examinations concerning the already service connected residuals of fracture right fibula and ankle.  

Decades following service, VA medical records generally document treatment for the knees.  In a December 7, 2007 VA medical record, a VA medical provider noted that the Veteran complained of pain over the left knee and the provider noted that there was a possibility that in the last several years, the Veteran has been bearing and loading weight on his left side because of the right ankle pain, which could cause some arthritic changes for the left ankle.  In a December 19, 2007 VA medical record, a VA medical provider diagnosed the Veteran with early degenerative joint disease changes of both knee joints.

The RO originally denied the Veteran's claims in a May 2008 rating decision.  The RO found that the Veteran did not have a current diagnosis for a left knee disorder and did have arthritis of the right knee.  The RO found that neither knee had a condition that began in service, nor was caused by some event or experience in service, manifested to a compensable degree within one year of release from service, nor was attributable to the service connected ankle condition.  The Veteran did not appeal that decision and it became final.  38 C.F.R. § 20.1103.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable.  The only evidence pertaining to the Veteran's claims for service connection for right and left knee disorders that was received prior to the expiration of the appeal period stemming from the May 2008 rating decision was not new and material.  Namely, it was a February 2008 letter from the Veteran's VA physician noting that the Veteran was under his care and had arthritis of multiple joints, including the knees.  However, such evidence was not new and material evidence to the claim, as it was repetitive and cumulative of evidence already considered.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The RO received the Veteran's petition to reopen the claim in September 2010.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.
 
In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 
 
Evidence received since the May 2008 rating decision includes: (i) VA medical records documenting treatment for the knees, (ii) a November 2010 VA examination wherein the VA examiner opined that he could not resolve the issue of service connection for either knee without resort to mere speculation and (iii) new lay statements, including the December 2013 Board hearing testimony, wherein the Veteran reported the history of his disorders and that he had recently been awarded Social Security Administration (SSA) disability benefits.

Upon review of the record, the Board finds that evidence received since the prior, final rating decision is new and material for the claimed knee disorders.  As above, in Shade the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The Veteran has provided new and presumed credible assertions regarding a possible nexus between the knee disorders and his military service.  The Board finds that obtaining medical opinions concerning a possible nexus is appropriate in this case.  As such, the Board finds that the old and new evidence of record, considered as a whole, triggers VA's duty to assist to provide adequate medical opinions for these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claims for service connection for right and left knee disorders.   


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for a right knee disorder is granted. The appeal is granted to this extent only.

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for a left knee disorder is granted. The appeal is granted to this extent only.
REMAND

The Veteran contends that he developed right and left knee disorders secondary to his service connected residuals of fracture right fibula/ankle, because he would constantly have to shift his weight between his legs.   He also contends that his residuals of fracture right fibula/ankle are more severe than indicated by his current 20 percent disability.  The Veteran claimed that extraschedular consideration was warranted because he was unable to work due to his ankle or that he should be rated for the fracture of the fibula.  

In March 2013, the Veteran's representative submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied without a waiver of initial RO consideration.  As such, the agency of original jurisdiction (AOJ) should consider this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

In regards to the service connected residuals of fracture right fibula/ankle, the Veteran last underwent examination of this disability in July 2010 and has since reported that his disability has increased in severity.  The Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

The Veteran underwent a VA knee examination in November 2010.  The VA examiner opined that he was unable to resolve the question of etiology of either knee without resort to mere speculation.  The Board notes that the VA examiner did not consider the December 7, 2007 report by a VA physician that there was "a good possibility for the last several years that he has been bearing and loading weight on his left side because of the pain over the right ankle".  The VA examiner also did not consider the December 26, 2007 finding by a VA physical therapist that the Veteran had degenerative joint disease changes of multiple joints possibly secondary to traumatic origin.   

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The AOJ should obtain a new VA examination to determine the etiologies of these claimed disorders.  

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record, including the December 2013 Board hearing testimony.  An opinion regarding whether his service-connected disability(ies), either singularly or jointly, render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

In exceptional cases where schedular evaluations are found to be inadequate, the AOJ may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  On remand, the AOJ must consider whether referral for an extraschedular evaluation is necessary, for the increased rating claim residuals of fracture right fibula/ankle and/or TDIU.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

During the December 2013 Board hearing the Veteran reported that he now received Social Security Administration (SSA) disability benefits.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, the Veteran receives VA treatment through the Carl Vinson VA Medical Center in Dublin, Georgia, and the most recent treatment records associated with the claims file for him are dated in November 2010 (other than the VA medical records provided by the Veteran in August 2013).  Therefore, while on remand, VA treatment records from November 2010 should also be obtained for consideration in the appeal.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  On remand, the AOJ should provide the Veteran notice regarding the information and evidence necessary to substantiate a TDIU, and request that he complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Furthermore, VA never provided the Veteran appropriate notice regarding this increased rating claim and such notice should be provided.  Notice regarding service connection should also be provided.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AOJ should provide proper VCAA notice regarding the evidence and information necessary to substantiate the service connection, TDIU and increased rating claims.  The AOJ should also request that he complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The AOJ should obtain VA treatment records from the Carl Vinson VA Medical Center in Dublin, Georgia, dated from November 2010 to the present.  

The AOJ should also contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  

3.  After all records and/or responses received from have been associated with the claims file, obtain a joints VA examination by a VA physician.  The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic Virtual VA file (if the examiner does not have access) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(a)   For the residuals of fracture right fibula/ankle, the examiner should describe the nature and severity of all manifestations of the disability. 

(i) Note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  

(ii) Indicate whether there is ankylosis of the ankle; and, if so, at what degree the ankle is ankylosed.  

(iii) Address whether there is any current tibia and fibular impairment, including: nonunion with loose motion requiring a brace, malunion with slight, moderate or severe knee or ankle disability.

The explanation for EACH opinion offered should be provided.  

(b)  For the claimed RIGHT and LEFT knee disorders:

(i) Does the Veteran currently have a RIGHT and/or LEFT knee disorder?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that RIGHT and/or LEFT knee disorder is related to the Veteran's active service?  The fact that it may not have been recorded in the service treatment records is not determinative.  

(iii)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., April 1981)?  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

(iv)  Is it at least as likely as not that the Veteran's service-connected residuals of fracture right fibula/ankle caused or aggravated any RIGHT and/or LEFT knee disorder?  The VA examiner should consider the lay evidence of record (including the December 2013 Board hearing testimony) and the December 7, 2007 VA medical record wherein a VA physician indicated that the left knee pain could possibly be caused by the right ankle.

If the examiner finds that any RIGHT and/or LEFT knee disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

(c)  Following examination and a review of the record, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability(ies), either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

In this regard, the Veteran is currently only service-connected for residuals of fracture right fibula/ankle, but consideration of the right and/or left knee may be deemed warranted by the VA examiner.  

The VA examiner should also consider the December 2013 Board hearing testimony and May 11, 2009 statement to his VA physician regarding his employability.

EACH opinion offered should be accompanied by an explanation.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - specifically including the VA medical records submitted by the Veteran's representative in August 2013.   The AOJ readjudicate the Veteran's service connection claims and the claims for an increased rating for residuals of fracture right fibula/ankle (including schedular and extraschedular ratings) and TDIU (including schedular and extraschedular consideration) on the merits.  If the benefit(s) sought is not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MARJORIE A. AUER   
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


